DETAILED ACTION
Examiner acknowledges receipt of the reply filed 2/9/2021, in response to the final office action mailed 11/10/2020.
Claims 1-7 and 9-16 are pending and are being examined on the merits in this office action.  Claim 8 has been canceled.

Examiner comment 
Upon further analysis of the claims filed 2/9/2021, a second non-final office action is deemed to be warranted. The office action mailed 2/24/2021 is withdrawn. The instant office action is deemed to be a second non-final office action and resets the time for reply.  
Please note that in this office action, the 112(d) rejection has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 2/9/2021 has been entered.
 
Terminal Disclaimer
Examiner acknowledges receipt of the terminal disclaimer filed 2/9/2021.  The terminal disclaimer was approved on 2/9/2021.  See PAIR.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Certified copies of the following foreign priority applications are found in the file wrapper of the instant application.   See PAIR.  Acknowledgment is made of applicant's claim for foreign priority based on the following applications:
EP 16150625.8 	filed Jan 8, 2016
EP 16179288.2	filed Jul 13, 2016
EP 16191460.1	filed Sep 29, 2016

Claim Objections-withdrawn
The objection of claims 10, 12, and 15 is withdrawn in view the amendment filed 2/9/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view the amendment and arguments filed 2/9/2021.

Double Patenting- withdrawn
the rejection of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12 and 18-27 of U.S. Patent No. 10,835,578 (hereinafter “the ‘578 patent”), is withdrawn in view of the terminal disclaimer filed 2/9/2021.
The terminal disclaimer filed on 2/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,835,578 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  See PAIR.

Claim Rejections - 35 USC § 112-- withdrawn
The 112(d) rejection of claims 9 and 10, set forth in the non-final office action mailed 2/24/2021 is withdrawn upon further analysis of the claims and claim scope.
 
Response to Arguments
Applicant’s arguments filed 2/9/2021 with respect to the above rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 2/9/2021.



Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 9-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/005,272 (hereinafter “the ‘272 application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘272 application clearly anticipate the instant claims. This is a new rejection.
The ‘272 application claims are drawn are drawn to a CNP prodrug or a pharmaceutically acceptable salt thereof comprising a CNP moiety -D; and a carrier moiety -Z that is conjugated through a moiety -L2- to a reversible prodrug linker moiety -L1-, which reversible prodrug linker moiety -L1- is covalently and reversibly conjugated to -D; wherein -L2- is a chemical bond or a spacer; and -Z is a polymer having a molecular weight of at least 10 kDa.  Examiner expressly notes that claim 1 of the ‘272 application broadly recites a CNP moiety and is not limited to any particular peptide sequence.  The ‘272 application claims the CNP is conjugated in its ring moiety, via the same sidechains as are recited in the claims of the instant application. The dependent claims recite the same variables of CNP ring moiety (-D), and the carrier moiety (-Z), conjugated through moiety L2 (that is a chemical bond or spacer) to a reversible prodrug linker moiety L1, that is covalently and reversibly conjugated to (-D). Dependent claims of the ‘272 application recite a specific CNP moiety, i.e. SEQ ID NO:24, which has 100% identity with the peptide recited in instant claims 9 and 10.  Claim 8 of the ‘272 application recites a structure for the -Z moiety which is identical to that recited in instant claim 15.
The skilled artisan practicing the invention of the ‘272 application claims would clearly envisage the claimed invention of instant claims 1-7 and 9-16.  The instant claims are deemed to be anticipated by claims 1-12 of the ‘272 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/993127 (hereinafter “the ‘127 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  This is a new rejection.
The ‘127 application claims are drawn to a CNP prodrug or a pharmaceutically acceptable salt thereof comprising a CNP moiety -D; and a carrier moiety -Z that is conjugated through a moiety -L2- to a reversible prodrug linker moiety -L1-, which reversible prodrug linker moiety -L1- is covalently and reversibly conjugated to -D; wherein -L2- is a chemical bond or a spacer; and -Z is a polymer having a molecular weight of at least 10 kDa. 
(Original) A CNP prodrug or a pharmaceutically acceptable salt thereof, wherein the prodrug is of formula (la) or (lb) wherein -D is a CNP moiety; -L1- is a reversible prodrug linker moiety; -L2- is a single chemical bond or a spacer moiety; -Z is a water-soluble carrier moiety; x is an integer selected from the group consisting of 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 or 16; and y is an integer selected from the group consisting of 1, 2, 3, 4 and 5.  Examiner expressly notes that claim 1 of the ‘127 claim broadly recites a CNP moiety and is not limited to any particular peptide sequence.  The ‘127 application claims that the CNP is conjugated in its ring moiety (claims 8-10), via the same sidechains as are recited in the claims 6-7 of the instant application. Dependent claims 2 and 11-20 recite the same variables of CNP ring moiety (-D), and the carrier moiety (-Z), conjugated through moiety L2 (that is a chemical bond or spacer) to a reversible prodrug linker moiety L1, that is covalently and reversibly conjugated to (-D). Dependent claim 7 of the ‘127 application recite a specific CNP moiety, i.e. SEQ ID NO:24, which is recited has 100% identity to the peptide of instant claims 9 and 10.
The skilled artisan practicing the invention of the ‘127 application claims would clearly envisage the claimed invention of instant claims 1-7, 9-14 and 16.  The instant claims are deemed to be anticipated by claims 1-20 of the ‘127 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9, 10, 13, 14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 11 of copending Application No. 16/067111 (hereinafter “the ‘111 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. This is a new rejection.
Examiner notes that a notice of allowance was mailed out 2/5/2021 in the ‘111 application.  The application has not yet issued thus the instant rejection is a provisional rejection.  
 The ‘111 application claims are drawn to CNP controlled release agonist comprising a CNP moiety comprising a ring comprising SEQ ID NO:96 wherein the methionine at position 11 is substituted with asparagine, the ring moiety being between two cysteine residues form a disulfide bridge, and being conjugated to a polymer linker cleavable under physiological conditions [reads on reversible prodrug linker moiety and  non-toxic carrier], wherein the water soluble polymer is branched and of at least 10 kDa, and wherein it is conjugated via the linker to the ring moiety.  Examiner notes that recited elements of cleavable under physiological conditions and degradation half-life are deemed to be inherent features of the recited claim elements. As such, instant claims 1, 13, and 14, are satisfied. Dependent claim 5 of the ‘111 application recites that the CNP agonist is CNP-38.  Per the specification of the ‘111 application, CNP-38 has 100% identity with instant SEQ ID NO:24 (instant claims 9 and 10). Claim 11 of the ‘111 application is drawn to a pharmaceutical comprising the CNP agonist at least one excipient, which satisfies instant claim 16. 
The skilled artisan practicing the invention of the ‘111 application claims would clearly envisage the claimed invention of instant claims 1, 9, 10, 13, 14, and 16.  The instant claims are deemed to be anticipated by claims 1, 5, and 11 of the ‘111 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Closest prior art
The closest art to the instant claims is Wendt et al. (U.S. 2012/0316114- previously cited).
Wendt et al. teach variants of C-type natriuretic peptide (CNP), pharmaceutical compositions comprising CNP variants, and methods of making CNP variants (abstract). In certain embodiments, fusion protein comprises a cleavable peptide linker (L1) between a CNP variant and a carrier protein or tag (e.g., peptide tag; Z carrier moiety) wherein L1 is a chemical bond (e.g., paras.[0459]-[0468]).  The CNP variants can also be conjugated to a water soluble polymer such as Peg or PEO at an internal site [CNP ring moiety], e.g. paras. [0036], [00354]-[0053]).  Wendt et al. teach SEQ ID NO:184 GANRRGLSRGCFGLKLDRIGSNSGLGC which comprises instant SEQ ID NO:96 wherein the methionine at position 11 is substituted with asparagine.
However, Wendt et al. expressly states for better functionality the CNP variants are not PEGylated at a site (e.g., Lys10) within the cyclic domain (corresponding to Cys6 to Cys22 of CNP22-- aa positions 6-22 form the cyclic/ring structure of the CNP peptide). To prevent PEGylation at an internal site, Lys4 and/or Lys10 can be substituted with a natural or unnatural amino acid or peptidomimetic that does not contain a reactive primary amino group on a side chain, such as, e.g., Gly, Ser, Arg, Asn, Gln, Asp, Glu or citrulline (Cit) (para. [0036]).
In contrast, the instant claims specifically recite conjugation of the non-toxic carrier moiety to the CNP ring moiety (e.g., within amino acids positions 6-22 of the CNP peptide).  

Conclusion
No claims are allowed.  Claims 1-7 and 9-16 are pending and are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654